     Case 4:20-cv-00670-P Document 4 Filed 06/29/20                        Page 1 of 2 PageID 24



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION


ALAN SNIDER
Plaintiff
v.                                                             4:20-CV-670
                                                               Civil Action No.
SCOTT CAIN, et al.
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Plaintiff Alen Snider



provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.
None.




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.
None, aside from the named defendants.
                 Case 4:20-cv-00670-P Document 4 Filed 06/29/20                       Page 2 of 2 PageID 25



                                                              Date:
                                                                                   June 29, 2020
                                                              Signature:
                                                                                   /Warren V. Norred/
                                                              Print Name:          Warren V. Norred
                                                              Bar Number:
                                                                                   24045094
                                                              Address:
                                                                                   515 E. Border
                                                              City, State, Zip:
                                                                                   Arlington, TX 76010
                                                              Telephone:
                                                                                   817-704-3984
                                                              Fax:
                                                                                   817-524-6686
                                                              E-Mail:
                                                                                   wnorred@norredlaw.com




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
